Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant 

    PNG
    media_image2.png
    180
    639
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2, 5, 9, 11-14, 17-20, 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structural make-up of the compounds of claim 1 is unclear because claimed formula is 
    PNG
    media_image3.png
    139
    257
    media_image3.png
    Greyscale
and 
, 
    PNG
    media_image4.png
    23
    24
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    21
    28
    media_image5.png
    Greyscale
 are not defined.  
Dependent claims do not solve all the problems of the base claim 1.  As such these are rejected as well. 
Note: In the previous action, an objection was raised with regards to situation similar to the above in previous office action.  No response to this objection is found in Remarks. 
Amendments and Applicant’s persuasive arguments overcome the previously presented of claims 13 and 14. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Previously presented rejections, except the following, are withdrawn in view of amendments to claims and applicants persuasive arguments.  

Previously presented rejection of claims 1-14, 17-20, 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 14 of U.S. Patent No. 11359031 is maintained because contrary to the following 
    PNG
    media_image6.png
    52
    608
    media_image6.png
    Greyscale
, 
no terminal disclaimer is filed. 

Claim Rejections - 35 USC § 103
Previously presented rejection is withdrawn in view of amendments to claims and applicants persuasive arguments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previously presented rejection of claims 1, 2, 5, 9, 11-14, 17-20, 23-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for plethora of possibilities recited is maintained for reasons of record.  

    PNG
    media_image7.png
    189
    637
    media_image7.png
    Greyscale

Response: 
Amendments to claims, do address part of the previously raised issues.  There are multiple variables in the recited formula.  Applicants amendments narrow only some of the variables.  Breadth issue with respect to  
    PNG
    media_image8.png
    22
    38
    media_image8.png
    Greyscale
 of the base claim is not addressed.  There is no disclosure with respect to pyridine containing 
    PNG
    media_image8.png
    22
    38
    media_image8.png
    Greyscale
.  Specification does not teach how to make pyridine substituted compounds.  Even with phenylene version of  
    PNG
    media_image8.png
    22
    38
    media_image8.png
    Greyscale
, there is limited disclosure; the substituents on 
    PNG
    media_image8.png
    22
    38
    media_image8.png
    Greyscale
do matter for predictable use as explained previously.  Similarly, working examples and guidance for R2 is limited to few examples of 
    PNG
    media_image9.png
    21
    73
    media_image9.png
    Greyscale
. Further, the specification does not provide any structural guidance for choosing from the large number of possibilities encompassed by even the 
    PNG
    media_image9.png
    21
    73
    media_image9.png
    Greyscale
.  
In addition,  R2 

    PNG
    media_image10.png
    60
    459
    media_image10.png
    Greyscale

finds no support in terms of guidance, direction or working examples.  Note that applicant argued that F vs other possible groups in alky chains is important to overcome  obviousness rejections.  Sufficient guidance and examples are lacking.  Therefore the specification does not teach how to make and use the full scope of the claimed invention.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625